
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT NUMBER FIVE TO
LOAN AND SECURITY AGREEMENT


        THIS AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT (this
"Amendment") dated February 28, 2002 (the "Fifth Amendment Date") and effective
as of December 31, 2001 (the "Fifth Amendment Effective Date"), is made by and
between FOOTHILL CAPITAL CORPORATION, a California corporation ("Foothill"),
with a place of business located at 2450 Colorado Avenue, Suite 3000 West, Santa
Monica, California 90404, and IMAGE ENTERTAINMENT, INC., a California
corporation ("Borrower"), with its chief executive office located at 9333 Oso
Avenue, Chatsworth, California 91311, with reference to the following facts:

        WHEREAS, Borrower has requested that Foothill amend that certain Loan
and Security Agreement dated as of December 28, 1998, as amended from time to
time, between Foothill and Borrower (as amended, the "Agreement") as set forth
herein; and

        WHEREAS, Foothill is willing to so amend the Agreement in accordance
with the terms and conditions hereof.

        NOW, THEREFORE, in consideration of the above recitals and the mutual
promises contained herein, Foothill and Borrower hereby agree as follows:

SECTION 1. DEFINED TERMS.

        Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

SECTION 2. AMENDMENTS TO THE AGREEMENT.

        (a)  Section 2.1(a)(i)(w) of the Agreement is hereby amended and
restated in its entirety as follows:

        (w)  an amount equal to Borrower's collections with respect to Accounts
for the immediately preceding seventy-five (75) day period; plus

SECTION 3. REPRESENTATIONS AND WARRANTIES.

        Borrower hereby represents and warrants to Foothill that (a) the
execution, delivery, and performance of this Amendment and of the Agreement, as
amended by this Amendment, are within its corporate powers, have been duly
authorized by all necessary corporate action, and are not in contravention of
any law, rule, or regulation, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or governmental authority, or of the terms of
its charter or bylaws, or of any contract or undertaking to which it is a party
or by which any of its properties may be bound or affected, and (b) this
Amendment and the Agreement, as amended by this Amendment, constitute Borrower's
legal, valid, and binding obligation, enforceable against Borrower in accordance
with its terms.

SECTION 4. CONDITIONS PRECEDENT TO AMENDMENT.

        The satisfaction of each of the following, on or before the Fifth
Amendment Date, unless waived or deferred by Foothill in its sole discretion,
shall constitute conditions precedent to the effectiveness of this Amendment:

        (a)  The representations and warranties in this Amendment, the Agreement
as amended by this Amendment, and the other Loan Documents shall be true and
correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

--------------------------------------------------------------------------------


        (b)  No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Borrower or Foothill;

        (c)  All other documents, agreements, instruments, and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Foothill and its counsel;

        (d)  The due execution and delivery of this Amendment by each party
hereto.

        (e)  Foothill shall have received an amendment fee of $18,500, which fee
shall be charged directly to Borrower's Loan Account.

SECTION 5. FURTHER ASSURANCES.

        Borrower shall execute and deliver all agreements, documents, and
instruments, in form and substance satisfactory to Foothill, and take all
actions as Foothill may reasonably request from time to time fully to consummate
the transactions contemplated under this Amendment and the Agreement, as amended
by this Amendment.

SECTION 6. MISCELLANEOUS.

        (a)  Upon the effectiveness of this Amendment, each reference in the
Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of like
import referring to the Agreement shall mean and refer to the Agreement as
amended by this Amendment.

        (b)  Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the "Loan Agreement", "thereunder", "therein", "thereof" or
words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.

        (c)  This Amendment shall be governed by and construed in accordance
with the laws of the State of California.

        (d)  This Amendment can only be amended by a writing signed by both
Foothill and Borrower.

        (e)  This Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver an original executed counterpart of this Amendment but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

        (f)    This Amendment reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

[Signature page follows.]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

    IMAGE ENTERTAINMENT, INC.,
a California corporation
 
 
      /s/  JEFF M. FRAMER      

--------------------------------------------------------------------------------

    By: Jeff M. Framer     Title: CFO
 
 
      FOOTHILL CAPITAL CORPORATION,
a California corporation
 
 
      /s/  TRENT A. SMART      

--------------------------------------------------------------------------------

    By: Trent A. Smart     Title: Vice President      

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NUMBER FIVE TO LOAN AND SECURITY AGREEMENT
